United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spring, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1755
Issued: April 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 27, 2008 regarding an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether the Office properly found an overpayment of $2,699.64 was
created from July 9 to August 4, 2007; and (2) whether the Office properly denied waiver of the
overpayment.
FACTUAL HISTORY
The Office accepted that appellant sustained arm and hand injuries as a result of federal
employment as a letter carrier. A March 3, 2005 letter reported the accepted injuries as right
carpal tunnel syndrome, aggravation of dorsal mass right thumb, mucous cyst right and left little
fingers and mucous cyst left ring finger.

Appellant received compensation for temporary total disability. A May 12, 2007
compensation report for the period April 15 to May 12, 2007 showed a net compensation of
$2,703.10 every 28 days. The Office issued payments of $2,703.10 for the 28-day periods
June 10 to July 7, 2007 and July 8 to August 4, 2007.
The treating orthopedic surgeon, Dr. Douglas Harper, submitted a duty status form
(CA-17) dated July 2, 2007 indicating appellant could return to work with restrictions on
July 9, 2007. In an e-mail dated July 20, 2007, an employing establishment compensation
specialist stated that appellant had accepted a job offer on July 7, 2007 and requested the Office
terminate compensation.
By letter dated August 14, 2007, the Office advised appellant of a preliminary
determination that an overpayment of $2,799.63 was created from July 7 to August 4, 2007,
because appellant had returned to work and continued to receive compensation. It found
appellant was not at fault in creating the overpayment.
Appellant requested a prerecoupment hearing before an Office hearing representative,
which was held on February 8, 2008. According to her, she returned to work on July 9, 2007,
not July 7, 2007. Appellant indicated that she took two weeks of annual leave and began
working on July 23, 2007. In an overpayment recovery questionnaire, she reported her monthly
income as $2,400.00, with listed monthly expenses of approximately $3,000.00. Assets of
$1,000.00 were reported in bank accounts. At the hearing appellant indicated her income
represented her take home pay. She also provided additional testimony regarding her expenses.
By decision dated April 11, 2008, the hearing representative finalized the preliminary
determination of overpayment and denied waiver. In a decision dated May 27, 2008, he vacated
the April 11, 2008 decision and found the overpayment amount was $2,699.94. With respect to
waiver, the hearing representative disputed appellant’s reported income of $2,400.00, stating that
a Form CA-7 dated March 3, 2007 showed appellant’s pay to be $49,219.00 per year, or
$4,101.58 per month. He also found that the evidence showed appellant’s expenses were
$2,455.51 per month. Since appellant did not need substantially all her income to meet
expenses, waiver was denied.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Act defines the limitations on the right to receive compensation
benefits. This section of the Act provides that while an employee is receiving compensation, he
may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.1 20 C.F.R. § 10.500 provides that “compensation for wage loss due to
disability is available only for any periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.”

1

5 U.S.C. § 8116(a).

2

ANALYSIS -- ISSUE 1
The initial determination of an overpayment was based on a finding that appellant
returned to work on July 7, 2007. Appellant argued that she returned to work on July 9, 2007, as
this was the date her physician released her to work and the light-duty job was available. The
record indicated that appellant used annual leave from July 9 to 23, 2007, when she began
working at the full-time light-duty job. The hearing representative properly found that appellant
was entitled to compensation through July 9, 2007. Appellant received a compensation payment
on August 4, 2007 for the period July 8 to August 4, 2007. She is not entitled to receive
compensation for temporary total disability for a period that worked, and therefore an
overpayment of compensation was created.
As to the amount, the record does not support the hearing representative’s findings. It
appears that appellant found the net amount of compensation for the period July 8 to August 4,
2007 was $2,799.63, and then she deducted one day of compensation (for July 8, 2007) of
$99.99 for a total of $2,699.64. The figure of $2,799.63 represented compensation for 29 days,
not 28 days. The net compensation from July 8 to August 4, 2007 was $2,703.10, which
represents a daily amount of $96.54. Since appellant was entitled to one day of compensation
during this period, the overpayment is $2,703.10 minus $96.54, or $2,606.56.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Office’s discretion pursuant to statutory guidelines.2 These statutory
guidelines are found in section 8129(b) of the Act which states: “Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
[the Act] or would be against equity and good conscience.”3 Since the Office found appellant to
be without fault in the creation of the overpayment, then, in accordance with section 8129(b), the
Office may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of the Act nor be against equity and good conscience.
Section 10.436 of the implementing regulations4 provide that recovery of an overpayment
will defeat the purpose of the Act if recovery would cause hardship to a currently or formerly
entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current
ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified
amount as determined by the Office from data furnished by the Bureau of Labor Statistics.5 An
2

Robert Atchison, 41 ECAB 83 (1989).

3

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361 (1994).

4

20 C.F.R. § 10.436 (1999).

5

An individual’s assets must exceed a resource base of $4,800.00 for an individual or $8,000.00 for an individual
with a spouse or one dependent plus $960.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment; see Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6 (October 2004).

3

individual is deemed to need substantially all of his or her income to meet current ordinary and
necessary living expenses if monthly income does not exceed monthly expenses by more than
$50.00.6
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.7
ANALYSIS -- ISSUE 2
The hearing representative makes a finding that appellant did not need substantially all
her current income to meet ordinary living expenses. In this regard the hearing representative
relies on a Form CA-7 showing appellant had gross earnings of $49,219.00 per year, or
$4,101.58 per month, rather than the $2,400.00 reported by appellant. But it is not the gross
income that is used to determine a claimant’s current income. As the OWCP-20 form indicates,
it is the net earnings (the form refers to take-home wages) that are considered. If the hearing
representative needed additional information from appellant regarding monthly net income, then
she could have requested the information in accord with Office regulations.8 The evidence
regarding gross income is not sufficient to establish the current income and therefore not
sufficient to make a finding that appellant’s current income exceeded ordinary and necessary
expenses by more than $50.00. The case will accordingly be remanded to the Office for further
development and a proper finding on the issue of waiver. After such further development as the
Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The amount of the overpayment is $2,606.56. The case will be remanded for a proper
determination on waiver of the overpayment.

6

Sherry A. Hunt, 49 ECAB 467 (1998).

7

20 C.F.R. § 10.437 (1999).

8

See id. at § 10.438 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 27, 2008 is modified to reflect an overpayment of $2,606.56.
The decision is set aside on the issue of waiver and remanded for further action consistent with
this decision of the Board.
Issued: April 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

